PER CURIAM.
The record reflects that there was a sufficient objection, and accompanying proffer of testimony that appellant intended to elicit, made in connection with the trial court’s erroneous ruling that prohibited the defense from presenting evidence regarding the appellant’s reputation in the community for being non-aggressive. Accordingly, this case must be reversed and remanded for a new trial wherein the trial court is directed to permit such testimony. In view of the foregoing, we need not reach the other points raised by appellant.
Reversed and remanded with directions.